Exhibit 10.8

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into as of
March 17, 2003 by and between Hungarian Telephone and Cable Corp., a corporation
organized under the laws of the State of Delaware, United States of America (the
“Company”) and Ole Bertram (“Executive”).

RECITALS:

A.       Executive has been the Company’s President and Chief Executive Officer
since January 1, 1999.

B.       The Company and Executive are parties to that certain Employment
Agreement dated May 21, 2001 (the “2001 Employment Agreement”), pursuant to
which Executive is serving as the Company’s President and Chief Executive
Officer.

C.       The Company and Executive have agreed to enter into this Agreement to
replace the 2001 Employment Agreement.

NOW, THEREFORE, in consideration of the respective covenants and agreements of
the parties set forth herein, it is agreed as follows:

1.        Employment and Duties. The Company agrees to employ Executive and
Executive accepts the employment, subject to the terms and conditions herein, to
continue to serve as President and Chief Executive Officer of the Company.
Executive shall report to the Board of Directors of the Company (the “Board”).
Executive’s duties and responsibilities shall include the duties and
responsibilities as set forth in the Company’s bylaws from time to time in
effect and such other duties and responsibilities as the Board may from time to
time reasonably assign Executive, in all cases consistent with Executive’s
position. Executive shall perform faithfully the executive duties assigned to
him to the best of his ability.

2.        Place of Employment. Executive shall be employed at the Company’s
offices located in Budapest, Hungary.

3.        Term. This agreement shall have an indefinite term and shall continue
indefinitely unless terminated pursuant to Section 18 hereof (the “Employment
Period”).

4.        Annual Salary. Executive is receiving a monthly salary based on an
annualized rate of Two Hundred Seventy Thousand Dollars ($270,000) for 2003. The
Company shall be entitled to deduct or withhold all taxes and charges which the
Company may be required by law to deduct or withhold therefrom. The Compensation
- Stock Option Committee of the Board (the “Compensation Committee”) shall
annually review (on a calendar year basis) Executive’s base salary in light of
the performance of Executive and, if it finds Executive’s performance to be
satisfactory, the Compensation Committee shall increase such base salary by an
amount it determines to be appropriate.

5.        Option Award. Provided Executive has maintained continuous service
with the Company through the first business day of each calendar year, the
Company shall annually grant to Executive on the first business day of each
calendar year, an option from the Company’s 2002 Incentive Stock Option Plan
(the “Plan”) to purchase at least 100,000 shares of the Company’s common stock.
The portion of such option to purchase the first 50,000 shares of common stock
shall vest on June 30th of the year of grant and the other portion of such
option to purchase the remaining 50,000 shares of common stock shall vest on
December 31st of the year of grant so that such option shall be fully vested
within one year of the grant date. Each vesting date is contingent on the
continuous employment of Executive through the relevant vesting date. If
Executive has not maintained continuous service with the Company through the
relevant vesting date other than in circumstances which would require the
payment of Severance Benefits set forth in Paragraph 18(b) and (c) (wherein the
Company terminated this Agreement for “cause” or Executive terminated this
Agreement upon six months written notice as set forth in Paragraph 18(a)(iii)),
all as yet unvested options shall be forfeited and cancelled. The options shall
have a ten-year exercise period. The initial purchase price per share of common
stock for the options shall be the fair market value per share of the Company’s
common stock (as determined by the Plan) on the date of grant.

 


 


--------------------------------------------------------------------------------

6.         Annual Performance Bonus. Executive shall be entitled to receive an
annual cash bonus if the Company achieves certain pre-determined objectives to
be mutually agreed upon by Executive and the Compensation Committee. The
Compensation Committee and Executive shall establish such objectives in January
of the relevant year and such bonus, if any, shall be payable by April 30th of
the year following the year in which the bonus is attributable (the “Bonus
Year”) after the completion of the Company’s audited financial statements for
the Bonus Year, provided that if the Bonus Year is Executive’s last year of
employment, then the bonus, if any, shall be payable by December 31st of the
Bonus Year subject to an agreement between Executive and the Compensation
Committee on a final bonus settlement upon the completion of the audited
financial statements for the Bonus Year. For any year in which the Company’s
performance reaches at least 75% of such year’s objectives, Executive shall be
entitled to receive the following bonus:

 

75

%:

$75,000

 

101

%:

101,000

 

76

%:

76,000

 

102

%

102,000

 

77

%:

77,000

 

103

%:

103,000

 

78

%:

78,000

 

104

%:

104,000

 

79

%:

79,000

 

105

%:

105,000

 

80

%:

80,000

 

106

%:

106,000

 

81

%:

81,000

 

107

%:

107,000

 

82

%:

82,000

 

108

%

108,000

 

83

%:

83,000

 

109

%

109,000

 

84

%:

84,000

 

110

%:

110,000

 

85

%:

85,000

 

111

%:

111,000

 

86

%:

86,000

 

112

%:

112,000

 

87

%:

87,000

 

113

%:

113,000

 

88

%:

88,000

 

114

%:

114,000

 

89

%:

89,000

 

115

%:

115,000

 

90

%:

90,000

 

116

%:

116,000

 

91

%

91,000

 

117

%:

117,000

 

92

%

92,000

 

118

%:

118,000

 

93

%

93,000

 

119

%:

119,000

 

94

%

94,000

 

120

%:

120,000

 

95

%

95,000

 

121

%:

121,000

 

96

%

96,000

 

122

%:

122,000

 

97

%

97,000

 

123

%:

123,000

 

98

%

98,000

 

124

%:

124,000

 

99

%

99,000

 

125

% or more:

125,000

 

100

%

100,000

 

 

 

 

 


7.        Annual Housing Allowance. Executive will receive an annual housing
allowance (the “Housing Allowance”) of Thirty-Six Thousand Dollars ($36,000),
payable in equal monthly installments.

8.        Employee Taxes. Executive shall be solely responsible for any and all
of Executive’s (i) income and (ii) social security, medicare or any other
miscellaneous taxes applicable to any salary, bonus, option grant, allowance,
severance benefit or any other type of compensation or benefit received by
Executive pursuant to this Agreement which is subject to taxation and payable by
Executive to any governmental taxing authority including, but not limited to,
any governmental taxing authority in the Republic of Hungary, the United States
of America or Denmark.

9.        Pension Account. The Company is making, and shall continue to make
during Executive’s term of employment, a monthly contribution based on an annual
rate of $30,000 to the Danish pension account of Executive which account
Executive may not withdraw therefrom until the retirement of Executive.


- 2 -


--------------------------------------------------------------------------------

10.      Health and Dental Insurance. The Company shall provide Executive and
his spouse with health and dental insurance coverage under a fully comprehensive
international scheme. 

11.      Automobile. The Company shall provide Executive with the use of a
private Company automobile to be maintained by the Company.

12.      Vacation. Executive will be entitled to thirty (30) business days
annual paid vacation.

13.      Work Permits. With the Company’s assistance, Executive shall obtain and
keep current any Hungarian work permits, residency permits or other similar
licenses as may be required by Hungarian law as a result of Executive’s
employment by the Company.

14.      Covenant Not to Compete. Executive hereby agrees that during the term
of this Agreement, he will not, either through any kind of ownership (other than
ownership of securities of a publicly held corporation of which Executive owns
less than five percent (5%) of any class of outstanding securities), or as a
director, officer, principal, agent, employee, employer, advisor, consultant,
co-partner, or in any individual or representative capacity whatever, either for
his own benefit or for the benefit of any other person, firm, or corporation,
without the prior written consent of the Company’s Board of Directors, compete
with the Company by engaging in any act, including, but not limited to, any of
the following: (a) canvass, solicit, accept, or perform any type of work
performed by the Company for any “customer” (as hereinafter defined) of the
Company; (b) develop, design, market any services that may be sold by the
Company during the term of this Agreement; (c) request or advise any firm to
withdraw, curtail, or cancel its business with the Company; (d) give or attempt
to give any person, partnership, or corporation the right to solicit or canvass
any customer for the performance of services provided by the Company; and (e)
induce or attempt to influence any employee of the Company or any employee of
any customer to terminate his employment with the view toward competing with the
Company or any customer. As used herein, the term “customer” includes any of the
Company customers at any time during the term of this Agreement.

15.      Confidential Information.

(a)       Nondisclosure. Executive expressly covenants and agrees that he will
not during the term of this Agreement or at any time after the termination
hereof, irrespective of the time, manner, or cause of termination, reveal,
divulge, disclose, or communicate to any person, firm, or corporation, other
than authorized officers, directors, and employees of the Company, in any manner
whatsoever, any “confidential information” (as hereinafter defined) of the
Company that would be inconsistent with the position held by Executive or the
duties being performed by Executive at the direction of the Company.

(b)       Return of Confidential Information and Other Property. Upon
termination of this Agreement, Executive will surrender to the Company all
confidential information including, without limitation, all lists, charts,
schedules, reports, financial statements, books and records, and all copies
thereof, of the Company and all other property belonging to the Company
whatsoever. As used herein, “confidential information” means information
disclosed to or known by Executive as a consequence of or through his employment
for the Company, not generally known in the business in which the Company is or
may become engaged, about the Company, its business, products and processes.

16.      Breach of Covenant Not to Compete and Confidentiality Provision.
Executive agrees that a substantial violation on his part of any covenant
contained in Paragraphs 14 and 15 above will cause such damage to the Company as
will be irreparable and for that reason, Executive further agrees that the
Company shall be entitled as a matter of right, to an injunction out of any
court of competent jurisdiction, restraining any further violation of said
covenants by Executive, his employer, employees, partners, or agents. Such right
to injunction shall be cumulative and in addition to whatever other remedies the
Company may have, including, specifically, recovery of liquidated and additional
damages. Executive expressly acknowledges and agrees that the respective
covenants and agreements shall be construed in such a manner as to be
enforceable under applicable laws if a more limited scope of time is determined
by a court or competent jurisdiction to be required.

17.      Indemnification. The Company agrees that if Executive is made a party,
or is threatened to be made a party, to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”), by reason of
the fact that he is or was a director, officer or employee of the Company,
Executive shall be indemnified and held harmless by the Company to the fullest
extent legally permitted or authorized by the Company’s certificate of
incorporation or bylaws or resolutions of the Board or, if greater, by the laws
of the State of Delaware, against all cost, expense, liability and loss
(including, without limitation, attorney’s fees, judgments, fines, ERISA excise
taxes or penalties and amounts paid or to be paid in settlement) reasonably
incurred or suffered by Executive in connection therewith.


- 3 -


--------------------------------------------------------------------------------

The Company agrees to continue to maintain a directors’ and officers’ liability
insurance policy covering Executive to the extent the Company provides such
coverage for any of its other executive officers.

18.      Termination.

(a)       Reasons for Termination. The employment of Executive with the Company
shall terminate automatically upon Executive’s death and may be terminated: (i)
by the Company, with six months notice, upon Executive’s disability which
renders him unable to perform his usual and customary duties for a period of 180
consecutive days; (ii) by the Company with “cause” upon at least 30 days written
notice or by the Company without “cause” upon six months written notice (“cause”
is hereinafter defined); (iii) by Executive upon six months written notice; (iv)
by Executive upon one month written notice if he suffers a demotion or a lower
status with the Company other than for cause; or (v) by Executive upon one month
written notice, in the event of a “change in control” (as hereinafter defined),
whether or not Executive suffers a demotion or a lower status with the Company.
For purposes of this Agreement, “cause” shall mean (i) a failure by Executive to
substantially perform Executive’s reasonable and legal duties and as defined by
goals established by the Board and agreed to by Executive, other than a failure
resulting from Executive’s complete or partial incapacity due to physical or
mental illness or impairment, (ii) a willful act by Executive that constitutes
gross misconduct and that is injurious to the Company, (iii) a willful breach by
Executive of a material provision of this Agreement, or (iv) a material and
willful violation of a federal or state law or regulation applicable to the
business of the Company. No act, or failure to act, by Executive shall be
considered “willful” unless committed without good faith and without a
reasonable belief that the act or omission was in the Company’s best interest.
For purposes of this Agreement, a “change of control” shall be deemed to have
occurred if (1) any “person” (as such term is used in Paragraphs 13(d) and 14(d)
of the U.S. Securities and Exchange Act (the “Exchange Act”)), other than (x)
Citizens Communications Company and/or any one or more direct or indirect
wholly-owned subsidiary of Citizens Communications Company (together,
“Citizens”), or (y) Tele Danmark A/S and/or any one or more direct or indirect
wholly-owned subsidiary of Tele Danmark A/S (together, Tele Danmark”), is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing
thirty-five percent (35%) or more of the combined voting power (with respect to
the election of directors) of the Company’s then outstanding securities; (2) at
any time after the execution of this Agreement, a majority of the Board shall be
replaced, over a two-year period, from the directors who constituted the Board
at the beginning of such period, and such replacement shall not have been
approved by either two-thirds (2/3) of the Board as constituted at the beginning
of such period or Citizens or Tele Danmark; (3) the consummation of a merger or
consolidation of the Company with or into any other corporation (other than with
Citizens or Tele Danmark), other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than sixty-five
percent (65%) of the combined voting power (with respect to the election of
directors) of the securities of the Company or of such surviving entity
outstanding immediately after such merger or consolidation; or (4) the
consummation of a plan of complete liquidation of the Company or of an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s business or assets.

(b)       Termination Benefits. If Executive’s employment is terminated pursuant
to Paragraph 18(a) of this Agreement for any reason noted above other than by
the Company for “cause” or by Executive upon six months notice as set forth in
clause (iii) of Paragraph 18(a), Executive will be entitled to receive the
following benefits as severance following the end of his employment (the
“Severance Benefits”):

(i)       a lump sum payment equal to six (6) months’ salary and pension
payments at Executive’s then-current annual salary and pension level;

(ii)      payment of any salary, expenses, allowances and benefits accrued by
Executive up to the date of the termination; and

(iii)     the immediate vesting and release of any unvested unreleased portion
of the options granted as of the date of such termination pursuant to this
agreement, without restriction.

(c)       Benefits in the Event of Executive’s Death. Except as set forth below,
if Executive’s employment terminates automatically in the event of Executive’s
death, Executive’s estate will be entitled to receive the Severance Benefits.
The Company may, at its option, maintain a life insurance policy for Executive
in an amount deemed to be appropriate by the Board and designating Executive’s
estate as the beneficiary.


- 4 -


--------------------------------------------------------------------------------

If the Company elects to maintain such life insurance and the policy amount
equals or exceeds the value of the Severance Benefits (as determined by the
Board), Executive’s estate shall only be entitled to receive the proceeds of the
insurance policy. If the policy amount is less than the value of the Severance
Benefits, the Company shall pay to Executive’s estate an amount equal to the
difference between the value of the Severance Benefits and the amount to which
the estate would be entitled to under the insurance policy. The Company shall
determine the value of the Severance Benefits as soon as practicable after
Executive’s death but in no event later than thirty (30) days thereafter.

(d)       Date of Termination; Provision of Severance Benefits. The date of
termination of Executive’s employment by the Company under this Paragraph 18
shall be six months after receipt by Executive of written notice of termination,
provided, however, that if the termination is for cause the date of termination
shall be the later of the date specified in the written notice of termination
for cause or thirty days following the receipt by Executive of such written
notice of termination for cause. The date of termination by Executive under this
Paragraph 18 shall be one month after receipt by the Company of written notice
of termination except in the case of termination by Executive as set forth in
clause (iii) of Paragraph 18(a) pursuant to which Executive is required to give
the Company six month notice. The Severance Benefits to which Executive is
entitled under subparagraph (b) hereof shall be provided within thirty (30) days
of the end of Executive’s employment. In the case of automatic termination in
the event of Executive’s death, the benefits shall be provided no later than
thirty (30) days from the date of Executive’s death.

19.      Miscellaneous.

(a)       Rights Under Plans and Programs. Notwithstanding anything in this
Agreement to the contrary no provision of this Agreement is intended, nor shall
it be construed, to reduce or in any way restrict any benefit to which Executive
may be entitled under any agreement, plan, arrangement, or program providing
benefits for Executive.

(b)       Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior written and oral and all contemporaneous oral agreements
and understandings with respect to the subject matter of this Agreement.

(c)       Notices. Any notice or request to be given hereunder by any party to
the other shall be in writing and shall be deemed to have been duly given on the
next business day after the same is sent, if delivered personally or sent by
telecopy or overnight delivery, or five calendar days after the same is sent, if
sent by registered or certified mail, return receipt requested, postage prepaid,
as set forth below, or to such other persons or addresses as may be designated
in writing in accordance with the terms hereof by the party to receive such
notice.

If to the Company, to:

Hungarian Telephone and Cable Corp.
1201 Third Avenue, Suite 3400
Seattle, WA 98101-3034
Facsimile No.: 206-652-2911
Attn: General Counsel

If to Executive, to:

the address or facsimile number
for Executive as set forth
in the Company’s records

with a required copy to:

(to be provided by Executive)

(d)       Governing Law; Forum; Consent to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without giving effect to the principles of conflict of laws thereof. Each of the
parties to this Agreement hereby irrevocably and unconditionally (i) consents to
submit to the exclusive jurisdiction of the courts of the State of New York for
any proceeding arising in connection with this Agreement (and each such party
agrees not to commence any such proceeding, except in such courts), (ii) to the
extent such party is not a resident of the State of New York, agrees to


- 5 -


--------------------------------------------------------------------------------

appoint an agent in the State of New York as such party’s agent for acceptance
of legal process in any such proceeding against such party with the same legal
force and validity as if served upon such party personally within the State of
New York, and to notify promptly each other party hereto of the name and address
of such agent, (iii) waives any objection to the laying of venue of any such
proceeding in the courts of the State of New York, and (iv) waives, and agrees
not to plead or to make, any claim that any such proceeding brought in any court
of the State of New York has been brought in an improper or otherwise
inconvenient forum.

(e)       Counterparts. This Agreement may be executed in one or more
counterparts, and each of such counterparts shall for all purposes be deemed to
be an original, but all such counterparts together shall constitute but one
instrument.

(f)       Executive’s Successors. This Agreement and all rights of Executive
hereunder shall inure to the benefit of, and be enforceable by, Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

(g)       Assignment. Neither this Agreement, nor the rights and obligations
hereunder, may be assigned by either party without the prior written consent of
the other party.

(h)       Parties in Interest. Nothing in this Agreement, expressed or implied,
is intended to confer on any person other than the parties hereto or their
respective successors or assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

(i)        Prior Employment Agreement. This Agreement terminates and replaces
the 2001 Employment Agreement but preserves any options granted pursuant to the
2001 Employment Agreement.

(j)        Amendment. This Agreement may not be amended except by an instrument
in writing signed on behalf of each of the parties.

(k)       Extension; Waiver. Either party to this Agreement may (a) extend the
time for the performance of any of the obligations or other acts of the other
party to this Agreement or (b) waive compliance by the other party with any of
the agreements or conditions contained herein or any breach thereof. Any
agreement on the part of a party to any such extension or waiver shall be valid
only if set forth in an instrument in writing signed on behalf of such party.

(l)        Severability. The provisions of this Agreement are severable and, if
any provision of this Agreement is determined to be invalid or unenforceable by
any court of competent jurisdiction, such provision (in any other jurisdiction)
and the other provisions hereof (in any jurisdiction) shall not be rendered
otherwise invalid or unenforceable and such provision shall be deemed to be
modified to the extent necessary to render it legal, valid and enforceable, and
if no such modification shall render it legal, valid and enforceable, then this
Agreement shall be construed as if not containing the provision held to be
invalid, and the rights and obligations of the parties shall be construed and
enforced accordingly.

 


- 6 -


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

HUNGARIAN TELEPHONE AND CABLE CORP.

 

 

By: 

 


/s/ William E. Starkey

 

 





 

 

--------------------------------------------------------------------------------

 

 

 

 

 

William E. Starkey
Chairman of the Compensation-Stock Option Committee

 

 

 

 

OLE BERTRAM

 

 

 

 


/s/ Ole Bertram

 

 





 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Ole Bertram

 

 

 



- 7 -


 